  4:17-cr-03096-RGK-CRZ Doc # 109 Filed: 05/26/20 Page 1 of 1 - Page ID # 328



                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                    Plaintiff,                              4:17CR3096

       vs.
                                                              ORDER
RICHARD L. GATHERCOLE,

                    Defendant.


       The defendant has filed a § 2255 motion alleging four claims. Out of an
abundance of caution, I want the government to respond even though there is a
collateral attack waiver. 1 I will give the defendant the opportunity to reply.

       IT IS ORDERED that the United States shall file an answer and responsive
brief addressing all the claims in the motion, filing no. 106 and filing no. 107, no
later than Friday, June 26, 2020. The defendant may file a reply no later than
Monday, July 13, 2020.

      Dated this 26th day of May, 2020.

                                              BY THE COURT:


                                              Richard G. Kopf
                                              Senior United States District Judge


      1
        The defendant claims ineffective assistance of counsel and that is an explicit
exception to the collateral attack waiver. Additionally, the defendant asserts that the
government breached the plea agreement because a detainer from a state court in
California remains in place and the plea agreement contemplated a “global”
resolution. There is some indication in the cases that a breach of a plea agreement is
also an implicit exception to a collateral attach waiver.
